Final Office Action
This is a final office action in US application 16/826,878 which seeks reissue of US Patent 9,953,108 entitled: METHOD AND SYSTEM FOR DYNAMICALLY MANIPULATING AN ASSEMBLY OF OBJECTS IN A THREE DIMENSIONAL SCENE OF A SYSTEM OF COMPUTER-AIDED DESIGN, filed as US application 13/906,052 on May 30, 2013. Claims 2-5, 7, 9-12 and 15 have been cancelled.  Claims 1, 6, 8, 13 and 14 are pending and subject to reexamination. 
Rejection under 35 USC §251---Impermissible Recapture
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1, 6, 8, 13 and 14 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim.  See MPEP §1412.02(I).
Recapture Test Step #1:  Independent claims 1, 8, 13 and 14 of the present application do not include the following phrase which previously was recited in each of these four claims:
“..according to said selected degree of freedom based on a performed movement of the dynamic manipulating tool, the performed movement of the dynamic manipulating tool being converted into a load value, wherein said conversion takes into account a speed for a movement of translation according to an axis or an acceleration for a movement of rotation according to an axis or a combination of acceleration and speed to drive both rotation and translation..”
Recapture Test Step #2:  The phrase “..according to said selected degree of freedom based on a performed movement of the dynamic manipulating tool, the performed movement of the dynamic manipulating tool being converted into a load value, wherein said conversion takes into account a speed for a movement of translation according to an axis or an acceleration for a movement of rotation according to an axis or a combination of acceleration and speed to drive both rotation and translation..” was added to original claims 1, 8, 13 and 14 of US Patent 9,953,108 to overcome a statutory rejection.
 Specifically, in applicant’s response of 4/18/2017 in parent application 13/906,052, applicant made the following statement which verifies that this language was explicitly added to overcome a statutory prior art rejection:
“Claims 1-5, 7-14 and 16-20 stand rejected under 35 U.S.C. §103(a) as being said to be unpatentable over Charles et al, U.S. Pat. Pub. No. 2003/0187532 A1 (hereinafter “Charles”), in view of Kayabasi et al., Static, Dynamic and Fatigue Behaviors of Dental Implant using Finite Element method (hereinafter “Kayabasi’).
The Office has indicated that Applicant’s Claims 6 and 15 contain allowable subject matter. See Office Action dated December 19, 2016 at para 20. Applicant has amended base Claims 1, 11, 18 and 191 to include elements of the allowable subject matter of now canceled claims 5-6 and 14-15.In view of the foregoing, Applicant submits that base Claim 1 is novel and non-obvious in view of the cited combination of Charles and Kayabasi. Further, Applicant submits that independent Claims 11, 18, and 19 contain patentably similar elements to Claim 1 and are likewise patentable in view of the cited references.”
Prior to their cancellation, claims 5-6 and 14-15 were presented in applicant’s paper of 9/12/2016, and appeared as follows: 

    PNG
    media_image1.png
    232
    742
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    211
    697
    media_image2.png
    Greyscale

Accordingly, the amended subject matter claims 1, 8, 13 and 14 in the issued patent:
“..according to said selected degree of freedom based on a performed movement of the dynamic manipulating tool, the performed movement of the dynamic manipulating tool being converted into a load value, wherein said conversion takes into account a speed for a movement of translation according to an axis or an acceleration for a movement of rotation according to an axis or a combination of acceleration and speed to drive both rotation and translation..”  
was explicitly surrendered during the original prosecution of application 13/906,052, by submission of the italicized remarks in the paper of 4/18/2017.  
	Recapture Test Step #3:  The third step of the recapture determination, as set forth in North American Container, supra considers the significance of the claim limitations that were added and deleted, during prosecution of the patent (to be reissued) to determine whether the reissue claims should be barred under the  recapture doctrine.  In the decision of In re Mostafazadeh, supra, the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. In other words, not entirely or substantially removed. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.
	Claims 1, 8, 13 and 14 of the present application are drafted such that the surrender generating limitation, “..according to said selected degree of freedom based on a performed movement of the dynamic manipulating tool, the performed movement of the dynamic manipulating tool being converted into a load value, wherein said conversion takes into account a speed for a movement of translation according to an axis or an acceleration for a movement of rotation according to an axis or a combination of acceleration and speed to drive both rotation and translation..” has been entirely removed and not replaced. Secondly, claims 1, 8, 13 and 14 include newly added limitations, but those limitations are not a material narrowing of the surrendered subject matter. The claims as currently amended do not require any performed movement of the dynamic manipulating tool, with the performed movement being converted to a load value. There is only an attempt to detect possible movement, not actual movement being claimed. Thus, if no movement is detected, there is no conversion of movement to a load, no speed of movement and no acceleration of movement. In other words, if no movement is detected, none of the amended claim limitations that follow the attempt at detection will actually occur, and the claims are not limited to these actions. 
Conclusion: Since all three steps have been met for the Recapture Test of have been met, claims 1, 8, 13 and 14 are accordingly rejected under 35 USC §251 for impermissible recapture. Claim 6 depends on claim 1 and is thus rejected under the same statutory basis.   
Rejection under 35 USC §112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 13, 14 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 13 and 14 refer to “..perform a movement using a mouse with a pressed button or with a contact of a finger on a screen display” which is followed by “converting the said movement into a load value 
Indefiniteness with this language arise in claim 8 (a design system), claim 13 (a computer program product) and claim 14 (a computer apparatus). Clicking on a mouse or tapping a surface with a finger is not a structural component of a design system, nor is it a line of computer software or a physical component in an apparatus. It is only a method step and can only be logically recited in a claim addressed to a method. 
Accordingly, claims 8, 13 and 14 are vague and indefinite.  
                                                   No Prior Art Based Rejections
	This office action does not recite any rejections based on prior art. However, given the rejections under 35 USC §251, the claims are not indicated as patentable at the present time.
                                                      Response to Remarks
	The rejection under 35 USC §251 for a defective declaration has been overcome by applicant’s submission of a new declaration with the response of 5/13/2022. 
	The rejection of claims 1, 6, 8, 13 and 14 under 35 USC §251 for impermissible recapture has not been overcome. Specifically, Applicant at page 10, third paragraph states: 
	“Accordingly, Applicant respectfully submits that the claims are narrower in scope than
the original patent claims in several aspects and, where differing, the present claims more accurately present features relating to application of a load in the claimed methods and systems.”     
	This assertion is not entirely correct as a rationale for overcoming a rejection of recapture of under 35 USC §251.      
	In the decision of In re Mostafazadeh, supra, the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. In other words, not entirely or substantially removed. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.
	Narrowing claim subject matter is not sufficient, by itself, to overcome recapture under 35 USC §251. The narrowing must also be material narrowing such that the surrender generating limitation is not entirely or substantially recaptured (i.e. not entirely or substantially removed from the claim). In analyzing the amendments to independent claims 1, 8, 13 and 14, we do not find the necessary material narrowing, nor do we find any amendments, or evidence indicating that the surrender generating limitation was anything except entirely removed. 
	Specifically, the claims as currently presented do not require any performed movement of the dynamic manipulating tool, with the performed movement being converted to a load value. There is only an attempt to detect possible movement, not actual movement being claimed. Thus, if no movement is actually detected during the attempt to detect, there is no conversion of movement to a load, no speed of movement and no acceleration of movement. In other words, if no movement is detected, none of the amended claim limitations which follow the attempt to detect movement will actually occur, and the claims are thus not limited to these actions.  The end result is that the claims do not escape recapture under 35 USC                         
                            §
                        
                    251. 
	The rejections under 35 USC §112 have been overcome by applicant’s amendment for claims 1 and 6. The rejections under 35 USC §112 are sustained for claims 8, 13 and 14 for the reasons previously cited. Particularly, that the amendments to claims 1 and 6 do not resolve the issue under 35 USC §112 for apparatus type claims, which are construed as physical objects rather than as method steps.         

                               
                                                             Final Office Action 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 9,953,108  is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number (571) 272-4064.  The examiner can normally be reached on 9:30-6:00 Monday -Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992     

Conferees:

/JDC/ Jeffery Carlson            Primary Examiner, Art Unit 3992                                                                                                                                                                                            /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re-numbered as claims 1, 8, 13 and 14 in the issued patent US 9,953,108.